Mr. JUSTICE TRAPP delivered the opinion of the court: Upon bench trial, defendant was convicted of driving while under the influence of intoxicating liquor and driving while his operator’s license was suspended. (Ill. Rev. Stat. 1977, ch. 95 1/2, pars. 11 — 501 and 6 — 303.) He appeals the conviction for license violation only and the concurrent sentences of 364 days as being excessive. Defendant was charged with “driving while license suspended” in violation of section 6 — 303 of the Illinois Vehicle Code (Ill. Rev. Stat. 1977, ch. 95M, par. 6 — 303). At the time of his arrest on September 30,1978, defendant presented a Michigan driver’s license. A certified copy of his Michigan driving record showed that such license was suspended in August 1978. The record also discloses that defendant’s Illinois operator’s license was suspended on January 5,1971, and the certificate of the Illinois Secretary of State, dated November 3, 1978, states that defendant did not have a valid license on September 30, 1978, the date of his arrest. As to each license, defendant was asked whether it had been suspended as of September 30,1978, and as to each he responded “not to my knowledge.” He here contends that the prosecution failed to prove that he had knowledge of the respective suspension of the licenses and that such knowledge is an essential element of the offense. People v. Nunn (1979), 77 Ill. 2d 243, 396 N.E.2d 27. Upon cross-examination defendant conceded that in 1971 he had not notified the Secretary of State of Illinois within 10 days that he had moved from his Gridley address as is required by section 6 — 116 of the Illinois Vehicle Code (Ill. Rev. Stat. 1977, ch. 95 1/2, par. 6 — 116). The Illinois Secretary of State has certified that all statutory notices upon such suspension of license were given upon such evidence. The matter of defendant’s knowledge was an issue for the trier of fact. The issue of the liability of this defendant is considered in the context of the statutory scheme of the Illinois Vehicle Code, section 6 — 210 (111. Rev. Stat. 1977, ch. 95 1/2, par. 6 — 210), which provides: “Any resident or nonresident whose drivers license or permit or privilege to operate a motor vehicle in this State has been suspended or revoked as provided in this Act shall not operate a motor vehicle in this State: (1) During the period of such suspension, except as permitted by a restricted driving permit issued under the provisions of Section 6 — 206 (b) 2 of this Act; or (2) » * * ” (Emphasis added.) This record discloses a certified copy of an “ORDER OF SUSPENSION” issued by the Secretary of State, State of Illinois, effective January 1, 1971, which states upon the face: “Pursuant to the requirements of Section 6 — 306 of the Illinois Vehicle Code, there has been received in my office a notice of a court order entered against the person named herein for failure to appear and answer a charge of an offense committed against traffic regulations governing the movement of motor vehicles after depositing his license in lieu of bail. Therefore, it is HEREBY ORDERED that any and all drivers’ licenses or permits issued to such person, the privilege of operating a motor vehicle, the privilege of obtaining a license in this State, be and are hereby SUSPENDED, on the effective date shown above as provided under the authority shown upon this Order.” The certificate of the Secretary of State, State of Illinois, dated November 3, 1978, certifies “that all statutory notices required as a result of any driver control action taken have been properly given.” The certification includes a particular statement added to the form: “I FURTHER CERTIFY Elvin L. Jordan, File No. J635-2124-5204, did not have a valid drivers’ license on September 30, 1978.” In section 6 — 306 of the Illinois Vehicle Code (Ill. Rev. Stat. 1977, ch. 95 1/2, par. 6 — 306), the underlying offense requiring suspension provides for the deposit of an operator’s license in lieu of bail. Subparagraph (d) provides that if the operator does not appear as required upon the charge for which the operator’s license was deposited in lieu of bail, the clerk of the court shall notify the Secretary of State and forward the “licensee’s license within 21 days,” and continues: “The Secretary of State, when notified by the clerk of such court that an order of failure to appear to answer such charge after depositing license in lieu of bail has been entered, shall immediately suspend the drivers license of such licensee without a hearing and shall not remove such suspension, nor issue any hardship license or privilege to such licensee thereafter until notified by such court that the licensee has appeared and answered the charges placed against him.” We can conclude that under the statutory structure the conviction for driving with a suspended license must be affirmed upon the rationale of People v. Turner (1976), 64 Ill. 2d 183, 354 N.E.2d 897. In Turner, defendant’s operator’s license was revoked in 1968 following his conviction of a felony in which a motor vehicle had been used. In 1970 defendant’s application for a license under the name of Turner was refused. In 1972 defendant made application for a license using the name Sharp, by which he was- sometimes also known. In that application he stated that his license had never been revoked. In 1973, defendant was convicted of driving with a revoked license. Subsequently, the Secretary of State revoked the license issued in 1972 to defendant as Sharp, reciting that the defendant was “not entitled to the issuance of a drivers’ license by reason of the revocation in 1968.” Upon review sub nom. People v. Sharp (1975), 26 Ill. App. 1051, 326 N.E.2d 213, the appellate court, taking as a premise that the revocation in 1968 did not preclude application for a new license within one year, determined that the issue was whether the defendant could be guilty of driving with a revoked license prior to the last revocation, and concluded that the license issued in 1972 was not void ab initio as contended by the prosecution. By supplemental opinion upon rehearing, the appellate court held that any fraud in procuring a license as Sharp could be prosecuted separately for that offense. The supreme court reversed the appellate court upon the conclusion that the procuring of a license as Sharp was fraudulent and that the Secretary of State was prohibited from issuing a license to defendant by the terms of section 6 — 103(3) of the Illinois Vehicle Code (Ill. Rev. Stat. 1977, ch. 95 1/2, par. 6 — 103(3))..The opinion of the supreme court stated: “The legislature has established through section 6 — 208 the procedure to have driving privileges restored. It calls for the disclosure of the revocation or other action taken against the applicant and then provides that the Secretary shall not issue a license until he has investigated the applicant and determined that to grant the privilege of driving on the highways will not endanger the public safety or welfare. The Secretary of State had revoked the defendant’s license, and it could be restored only upon compliance with the provisions of the statute. The defendant, of course, did not comply with the provisions of section 6 — 208. His privilege to drive was not restored through his fraudulently obtaining a license under the name ‘Karry Sharp.’ ” 64 Ill. 2d 183, 186-87, 354 N.E.2d 897, 899. Section 6 — 208, referred to in the Turner opinion, contains the language that a person whose license has been revoked “shall not be entitled to have such license or permit or privilege renewed or restored.” Section 6 — 306(d), relevant here, contains the comparable language that the Secretary “shall not remove such suspension, nor issue any hardship license or privilege to such licensee thereafter until notified by such court that the licensee has appeared and answered the charges placed against him.”  We conclude that the policy of requiring compliance with the legislative provision concerning a license suspended pursuant to section 6 — 306 is governed by the rationale stated in Turner, and that the defendant here acquired no driving privilege in Illinois as a purported nonresident using a Michigan license. Section 6 — 303 of the Illinois Vehicle Code (Ill. Rev. Stat. 1977, ch. 95 1/2, par. 6 — 303) provides that one who drives on the highway while his license is suspended or revoked “shall be guilty of a Class A misdemeanor and shall be imprisoned for not less than 7 days.” (Emphasis added.) Defendant argues that the sentences of incarceration imposed on November 16, 1978, demonstrate an abuse of judicial discretion. Section 5 — 5—4.1 of the Unified Code of Corrections (Ill. Rev. Stat., 1978 Supp., ch. 38, par. 1005 — 5—4.1), effective February 1,1978, provides that upon appeal of any felony there is a rebuttable presumption that the sentence imposed by the trial court is proper. By its terms, the legislature does not apply such standards as to sentences imposed for misdemeanors. Supreme Court Rule 615(b)(4) provides that the reviewing court may “reduce the punishment imposed by the trial court.” (73 Ill. 2d R. 615(b)(4).) The rule does not enlarge upon the manner of the proper exercise of the power, In People v. Perruquet (1977), 68 Ill. 2d 149, 368 N.E.2d 882, the supreme court again stated that the trial court’s determination is entitled to great deference and weight, and absent an abuse of discretion the sentence will not be altered upon review. Defendant’s counsel advised the trial court that he believed there was no reason for a presentence report to be prepared. No proof in mitigation was offered other than a statement that defendant was employed. The trial court inquired concerning any recommendation and the State’s Attorney advised that a fine of $500 was recommended upon the conviction of driving while intoxicated and a sentence to the county jail upon the charge of driving with a suspended license. It is argued that the State’s Attorney had recommended a sentence of 7 days in the county jail upon the charge of driving with a suspended license. At trial the assistant State’s Attorney actually recommended a sentence to the county jail, but advised the court that prior to the setting of the bench trial his superior had suggested the mandatory sentence of 7 days. The record shows that the date of the bench trial was set on October 5, 1978. The copy of the “Michigan driving record” was certified on October 9, 1978. The bench trial was later continued to November 15, 1978. The certificate of the Secretary of State, State of Illinois, is dated November 3, 1978. It is reasonable to conclude that any negotiating suggestion of sentence for driving with a suspended license made prior to October 5, 1978, was made without knowledge of the violations which appeared in the record before the trial court. At the sentence hearing, the trial court inquired as to defendant’s record. An abstract of his driving record certified by the Secretary of State, State of Michigan, discloses that following the suspension of defendant’s Illinois operator’s license in 1971, the defendant was convicted of various driving offenses in Missouri in 1976; his conviction in 1977 of driving while under the influence of intoxicating liquor in Missouri and driving while his license was suspended, followed by the suspension of his Missouri license for four months; that in February 1978, defendant was convicted in Michigan of driving while his actions were impaired; and that thereafter his license in Michigan was suspended. It appears that in 1978 his Michigan operator’s license was suspended twice and had been suspended at the time of the offenses on appeal. • 2 The trial court made oral findings that from defendant’s attitude and history the offenses for which he was convicted were likely to reoccur and would constitute a hazard to the public. We agree that his record discloses a persistent pattern of repeated major driving offenses during the last several years and demonstrates a complete disregard of the laws regarding the operation of motor vehicles. We cannot say that the sentences are at variance with the purpose and spirit of the laws regarding the operation of motor vehicles. (People v. Twitty (1975), 25 Ill. App. 3d 1065, 324 N.E.2d 222; People v. Johnson (1978), 64 Ill. App. 3d 377, 380 N.E.2d 1095.) We do not find the sentences excessive. The judgments are affirmed. Affirmed. GREEN, J., concurs.